       Case 6:18-cv-00308-ADA Document 57 Filed 03/25/19 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION




MV3 PARTNERS LLC,

              Plaintiff,                 Civil Action No.: W-6:18-cv-00308-ADA
v.
                                         JURY TRIAL DEMANDED
ROKU, INC.,

              Defendant.




         ROKU’S REPLY IN SUPPORT OF ITS MOTION TO TRANSFER
          Case 6:18-cv-00308-ADA Document 57 Filed 03/25/19 Page 2 of 8




       MV3’s opposition, stripped of its rhetoric and mischaracterizations of Roku’s evidence

and positions, supports Roku’s motion to transfer. It confirms that MV3 itself has no ties to

Texas, and it fails to identify any other connection to Texas, let alone the Western District, that is

relevant to the case. Instead, MV3 argues that its choice of forum should carry the day while

downplaying the fact that Roku’s connections to the case are in Northern California.

       The circumstances here are very similar to those in In re TS Tech U.S. Corp., 551 F.3d

1315 (Fed. Cir. 2008). Like in TS Tech, Roku’s witnesses and documents are far away (in the

Northern District of California, where Roku is headquartered), and MV3, which has no

connections to the forum in which it filed its case (the Western District of Texas), is stressing its

choice of venue.

       The Northern District of California in this case, like the Southern District of Ohio was in

TS Tech, is clearly the more convenient venue. Accordingly, this dispute should be transferred as

a matter of convenience, in the interest of justice, under 28 U.S.C. § 1404(a).

I.    OVERALL WITNESS CONVENIENCE — FAVORS TRANSFER

       Witness convenience is the single most important factor in a transfer analysis. See In re

Genentech, Inc., 566 F.3d 1338, 1343 (Fed. Cir. 2009). The Northern District of California is

clearly more convenient for witnesses. Roku’s witnesses, with the exception of one that is

located near N.D. Cal. on the Nevada/California border, are all located in Northern California.

(Dkt. 52 at 3-4.) MV3’s witnesses are not located in or near this district. (MV3 Opp. at 6-7.)

II.   MV3 WITNESS CONVENIENCE — DOES NOT WEIGH AGAINST TRANSFER

       In arguing against transfer, MV3 identifies three potential witnesses. None are located in

Texas. None are geographically located at a place that would make Waco, Texas more

convenient to them than the N.D. Cal. And, even assuming for the sake of argument, that there

was some marginal amount of time that could be saved by traveling from their respective

                                                  1
          Case 6:18-cv-00308-ADA Document 57 Filed 03/25/19 Page 3 of 8




locations to Waco as opposed to the San Francisco area, any supposed convenience to them

would be far outweighed by the fact that Roku’s relevant personnel — sales, distribution,

marketing, and research and engineering — are in N.D. Cal.

       Mr. Abbruzzese, the inventor, is located in Florida. From Florida, the difference in travel

time to either Waco or N.D. Cal. is not only insubstantial, it is likely easier and it would take less

time to get to the Bay Area.

       Similar logistical circumstances apply for MV3’s Maryland and Illinois witnesses. From

either state the difference in travel time to either Waco or the Bay Area is insubstantial.

Moreover, MV3’s reliance on its paid expert witness reveals the weakness of its overall position.

The convenience of an expert witness is insignificant in a transfer analysis. Zenith Elecs. LLC v.

Sony Corp., 2011 U.S. Dist. LEXIS 102242, at *27 (E.D. Tex. Apr. 25, 2011).

       MV3 also asserts, through an attorney and without any support from Mr. Abbruzzese

himself, that Mr. Abbruzzese’s presence in Florida is crucial to other businesses. This argument

is illogical to put it mildly, and it is not supported by the case MV3 cites. Mr. Abbruzzese will

need to devote time to this case, travel to trial regardless of where it is heard, and MV3, a non-

operating entity, has no business presence in the Western District of Texas.

       Thus, contrary to MV3’s assertion, transfer to N.D. Cal. does not merely shift the balance

of inconveniences from Roku to MV3. MV3’s witnesses will have to travel either way. In

contrast, if the case is transferred to N.D. Cal., it will be clearly more convenient for Roku’s

witnesses. They will not need to travel approximately 1,700 miles.

III. ROKU WITNESS CONVENEINCE — FAVORS TRANSFER

       A.      MV3’s New Technology Scope Statement Changes Nothing

       MV3 suggests that Roku too-narrowly defines the relevant subject matter in its transfer

motion. (Opp. at 1, 3.) MV3 itself, however, centered the dispute on the casting and mirroring

                                                  2
         Case 6:18-cv-00308-ADA Document 57 Filed 03/25/19 Page 4 of 8




functions that can be carried out using Roku technology to allow content from a mobile device to

be shown on another display. (Dkt. 5 at ¶¶ 12-13.)

       Regardless, the specific technical aspects MV3 now notes, (Opp. at 1, 3), which are

subsumed in the casting and mirroring functions Roku used in its transfer motion, do not change

the fact that no Austin personnel are involved in MV3’s case. All personnel substantively

involved in the specific features now noted by MV3 in its opposition are based in Los Gatos.

(Ex. 1 (Second de Haas Decl.) at ¶¶ 2-10).) And, contrary to MV3’s allegations, Mr. Hodgins,

the other individuals MV3 identified through LinkedIn profiles, and the Austin TV Engineers are

not. (Ex. 1 (Second de Haas Decl.) at ¶¶ 3-10); Ex. 2 (Hodgins Decl.) at ¶¶ 1-3).)

       B.      Roku Employee Witness Location is Significant

       Next, MV3 suggests that the location of Roku’s employees should be “given little

weight” because Roku can allegedly compel their testimony. (Opp. at 7, 9.) MV3 is

mischaracterizing these cases. Each merely states that the convenience of party employees is

entitled to less weight than non-party witnesses — far different than diminishing the weight

given to company witness location. E.g., Comcast Cable Comm’s, LLC v. British Telecomms.

PLC, 2012 U.S. Dist. LEXIS 180004, at *11-12 (N.D. Tex. Dec. 20, 2012). Contrary to MV3’s

contention, employee witness location has been determinative in even far more complex

scenarios. E.g., PersonalWeb Techs, LLC v. NEC Corp. of Am., Inc., 2013 U.S. Dist. LEXIS

46296, at *28-29, 40-47, 64-70, 77 (E.D. Tex. Mar. 21, 2013).

       C.      Roku’s Declarant and Other Austin Employees Change Nothing

       Also, in an attempt to argue Roku Austin employees have a connection to MV3’s case,

MV3 points to the fact that Roku’s declarant, Mr. de Haas, and various Roku TV Engineer

employees are based in Austin. MV3’s guesswork misses its mark.

       Roku does employ people in Austin. Regardless, all operations and relevant research and

                                                3
          Case 6:18-cv-00308-ADA Document 57 Filed 03/25/19 Page 5 of 8




development associated with Roku’s accused products — even along the arguably broader lines

MV3 is now expressing its case through its opposition, (Opp. at 1, 3) — occurred and takes place

through personnel in Roku’s Los Gatos headquarters and not in Austin. (Ex. 1 (Second de Haas

Decl.) at ¶¶ 2-10).) The Austin TV Engineer employees that MV3 listed do not take part in the

subject matter involved in MV3’s case. (Ex. 1 (Second de Haas Decl.) at ¶¶ 3-10); Ex. 2

(Hodgins Decl.) at ¶¶ 1-3).)

       As for Mr. de Haas, an executive in charge of Roku’s Austin facility, he is distinctly

qualified to understand which Roku personnel are performing the tasks associated with this case

and where they work. Who better to know what the employees in Austin are involved in (and

not involved in). In any event, even if Mr. de Haas were a witness, it would not change the fact

that Northern California is the clearly more convenient venue.

       D.      Roku Has Been as Specific as Necessary

       Finally, MV3 relies on Core Wireless Licensing S.A.R.L. v. Apple, Inc., 2013 U.S. Dist.

LEXIS 24922 (E.D. Tex. Feb. 22, 2013), to criticize Roku for failing to identify potential

witnesses by name. (Dkt. 55 (MV3 Opp.) at 7.) In contrast to Apple’s vague assertions, Roku

identified its sources of proof with sufficient specificity to support transfer. Roku explicitly

identified its Wi-Fi and media engineering teams and its sales, distribution, and marketing

personnel. (Dkt. 52 (Roku Trans. Mot.) at 3-4.) Roku also explained that these discrete groups

of Wi-Fi and media team engineers are knowledgeable about the research, design, and

development of features of the accused products. (Id.)

       Because all of the relevant Roku personnel are in Los Gatos or nearby on the

Nevada/California border, it is unnecessary, under the circumstances, to identify them by name

to weigh convenience. The law supports the level of specificity that Roku used. In Odom v.



                                                  4
         Case 6:18-cv-00308-ADA Document 57 Filed 03/25/19 Page 6 of 8




Microsoft Corp., 596 F. Supp. 2d. 995 (E.D. Tex. Jan. 30, 2009), the Core Wireless court granted

a motion to transfer, noting the specificity with which Microsoft referenced its witnesses to be

sufficient under the circumstances. 596 F. Supp. 2d at 1001-02. There, Microsoft stated that,

“Microsoft employees with information about the development and operation of Microsoft 2007

are primarily located in Redmond, Washington” and argued that a specific list of key witnesses

and their exact location is not required. (Ex. 3 (Harmon Decl.) at ¶ 4.)

IV. BEST BUY AND KOHL’S CASES — DO NOT WEIGH AGAINST TRANSFER

       MV3 points to the cases it brought in this district against Best Buy and Kohl’s, companies

that are headquartered in Minnesota and Wisconsin, to argue against transfer. (Opp. at 9.) Both

of these cases are Roku customer cases, and they have been stayed with the stipulation that the

customers accept any adverse outcome from the dispute between Roku and MV3. Accordingly,

contrary to MV3’s argument, this case can be transferred to and resolved by the Northern District

of California and judicial economy does not weigh against transfer.

V.   DOCKET SPEED — DOES NOT WEIGH AGAINST TRANSFER

       MV3 admits that it brought this case in the Western District of Texas — a forum with no

ties to MV3 — for its docket speed. (Opp. at 10.) Docket speeds, however, are not

determinative in a convenience analysis. Affinity Labs of Tex., LLC v. BlackBerry Ltd., 2014

U.S. Dist. LEXIS 185024, *9-10 (W.D. Tex. June 11, 2014) (finding this factor neutral and

granting a motion to transfer). This factor cannot outweigh the other factors and is the most

speculative. Genentech, 566 F.3d at 1347.

VI. CONCLUSION

       The case should be transferred. Roku’s witnesses and documents are far away in N.D.

Cal., where Roku is headquartered. MV3 has no connections to the Western District of Texas.

The Northern District of California is clearly the most convenient venue for the dispute.

                                                 5
         Case 6:18-cv-00308-ADA Document 57 Filed 03/25/19 Page 7 of 8




Respectfully submitted,

 /s/ Alexander J. Hadjis
Alexander J. Hadjis (pro hac vice)         Richard D. Milvenan
Lisa M. Mandrusiak (pro hac vice)          State Bar No. 14171800
Michael D. West (pro hac vice)             McGINNIS LOCHRIDGE LLP
OBLON, MCCLELLAND, MAIER                   600 Congress Avenue, Suite 2100
& NEUSTADT, L.L.P.,                        Austin, Texas 78701
1940 Duke Street                           (512) 495-6000
Alexandria, VA 22314                       rmilvenan@mcginnislaw.com
(703) 413-3000
ahadjis@oblon.com                          ATTORNEYS FOR
lmandrusiak@oblon.com                      DEFENDANT ROKU, INC.
mwest@oblon.com




                                       6
         Case 6:18-cv-00308-ADA Document 57 Filed 03/25/19 Page 8 of 8




                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 25, 2019, the foregoing document was electronically filed

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to all counsel of record Pursuant to Local Rule 5(b).


                                                 /s/ Lisa M. Mandrusiak
                                                    Lisa M. Mandrusiak
